Grant, C. J.
(after stating the facts). Counsel for complainant insist that the case is ruled by Randall v. Chubb, 46 Mich. 311 (41 Am. Rep. 165), and Lewis v. Sheldon, 103 Mich. 102. The contention cannot be sustained. In those two cases the leases had been assigned, and the assignors had parted with all control. Complainant has not been injured: He contracted for the personal obligation of defendant, who, he now admits, stands in the shoes of the original lessee. He has that obligation still unimpaired. The abandoned oral contract did not operate as a forfeiture of the lease.
Judgment affirmed.
The other Justices concurred.